Citation Nr: 1412481	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1954 to November 1957.  

It appears that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for an inoperable hernia as a result of an open heart surgery performed at the Durham VA Medical Center (VAMC) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Winston-Salem, North Carolina.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand this case for further development.  

In the Veteran's July 2010 statement, he reported that he received treatment for all his medical conditions at the Fayetteville, North Carolina VA Medical Center (VAMC) and at the offices of private physician Dr. McQueen.  The Veteran specifically requested that treatment records from Dr. McQueen be obtained as evidence in support of his SMC claim.  The Veteran provided a signed VA Form 21-4142 with Dr. McQueen's address and indicated that he had received treatment there for all of his disabilities from 2009 to the present.  However, there is no indication in the claims file that the RO ever attempted to obtain the Veteran's treatment records from this private physician.  

In his July 2010 statement, the Veteran also requested that VA obtain his treatment records from the Durham, North Carolina VAMC, as he had also received at that facility.  The Veteran again supplied a signed VA Form 21-4142 that included the facility's address and indicated that he had received treatment there for all of his disabilities from 2009 to the present.  The claims file contains a limited number of treatment records from the Durham VAMC, ranging from January through December 2010.  There is an indication on the first page of the Durham VAMC records included in the claims file that more treatment records for the Veteran exist, and that not all of the records for the time period the Veteran specified were included in the file.  

As both records from Dr. McQueen and the Durham VAMC beginning in 2009 were specifically requested by the Veteran and may be relevant to his SMC claim based on aid and attendance, VA must attempt to obtain these records.  The Veteran furnished complete and timely authorization forms for both sets of records, and specified both the facility locations and dates of treatment.  The Veteran has not submitted the requested records at any time during the period on appeal.  

In this regard, it is important for the Veteran to understand that it would have been of great assistance if he (or his representative or an acquaintance) had submitted these records himself to the Board, greatly expediting his case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the Veteran's treatment records from Dr. McQueen for the period from 2009 to the present and associate them with the claims file.  The facility must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  

2. Obtain any outstanding treatment records from the Durham, North Carolina VAMC for the period from 2009 to the present and associate them with the claims file.  The facility must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  

3. After obtaining the above records or determining that further attempts to obtain them would be futile, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


